Citation Nr: 0013115	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-35 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the evaluation assigned for service-
connected lumbosacral strain, currently assigned a 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1987 to March 1989, 
and from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994, which granted service connection for 
lumbosacral strain, and assigned a noncompensable evaluation.  
The veteran appealed that decision, and in the course of the 
appellate development, by rating action dated in November 
1995, he was granted a 10 percent rating for his back 
disability, effective September 13, 1993, the date following 
his discharge from service.  However, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  
Moreover, because the appeal is from the original grant of 
service connection, the question of whether "staged" 
ratings are appropriate must be considered.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).  The case was remanded in 
August 1997.  

At a hearing before a hearing officer in September 1995, the 
veteran raised contentions regarding a thoracic spine 
disability, and the medical evidence of record shows 
complaints of thoracic spine pain in connection with low back 
pain on several occasions.


FINDING OF FACT

Throughout the appeal period, lumbosacral strain has been 
manifested by tenderness in the low back, subjective 
complaints of radiculopathy, without objective pathology, and 
occasional slight limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.59, Part 4, Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Shipwash  v. Brown, 8 Vet.App. 218 (1995).  
The relevant facts have been properly developed, and, 
accordingly, the statutory obligation of the Department of 
Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Additionally, because this appeal ensues from the veteran's 
disagreement with the rating assigned in connection with his 
original claim, separate, or "staged," ratings may be 
assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet.App. 119 (1999).  In this 
case, the veteran has been assigned a 10 percent rating since 
the date following his discharge from service.  

Factual Background

Service medical records reveal that the veteran was seen on 
numerous occasions from February to May 1993 with complaints 
of back pain.  In May 1993, he had limitation of motion, and 
localized pain in the lumbar area, without spasm, radiation, 
or deformities.  The assessment was recurrent lower back 
strain.  On the separation examination in July 1993, the 
veteran reported that he still had recurrent back problems.  
No spinal abnormalities were noted on examination, and the 
examiner noted occasional low back pain, not limiting.

Subsequent to service, in March 1994, the veteran was seen at 
a VA facility, complaining of back pain since 1987.  On 
examination, there was good range of motion and mild 
paravertebral tenderness.  The impression was myalgia. 

On a VA examination in May 1994, the veteran complained of 
experiencing occasional back pain.  Range of motion was to 92 
degrees of flexion, 26 degrees of extension, lateral flexion 
to 24 degrees on the right and 28 degrees on the left, and 
rotation to 32 degrees.  There was no tenderness along the 
lumbar spine.  X-rays were normal.  The pertinent diagnosis 
was chronic lower back pain with no demonstrable radiologic, 
orthopedic or neurologic abnormalities.  

VA treatment records dated from June to December, 1994, show 
several complaints of back pain.  In June, he complained of 
mild left sciatica, and an orthopedic evaluation in August 
1994 tenderness.  The impression was fibromyalgia.  In 
October 1994, he complained of radiation of pain down the 
left leg, with numbness in the left leg as well.  On 
examination, although range of motion was full, there was 
tenderness throughout the lower back.  

Military reserve treatment records show the veteran's 
evaluation in February 1995 for low back pain.  X-rays did 
not disclose any abnormalities.  His gait was normal, and he 
was able to toe and heel walk without problems.  Flexion was 
to 160 [sic] degrees, extension to 20 degrees, and side 
bending to 30 to 40 degrees bilaterally.  Deep tendon 
reflexes were 2/4 bilaterally.  Sensation was normal in the 
lower extremities.  The impression was that there was no sign 
of pathology or radiation noted at that time.  However, it 
was noted that he had not been functioning to full capacity 
since he had been in the National Guard, and, accordingly, he 
was medically discharged from the National Guard in April 
1995.

The veteran was seen at the VA on several occasions from 
March 1995 to September 1995 with complaints including back 
pain; although an impression of degenerative joint disease of 
the lumbosacral spine was noted, there were no X-ray reports 
confirming such.  

At a hearing before a hearing officer in September 1995, the 
veteran testified that he had chronic back pain, which was 
worse on occasion.  Periodically, he experienced spasms 
manifested by sharp pains which were so intense that he could 
hardly move his back.  In addition, he now had radiation of 
pain into his legs.  As a result of back pain, he had lost 
jobs, been discharged from the National Guard, and left the 
police academy.

On a VA examination in October 1995, the veteran complained 
of thoracolumbar back pain, which had progressively worsened 
since April 1995, and radiated down the left lower extremity 
into the lateral aspect of the foot and knee.  The pain was 
dull and sharp and made worse with lifting, bending, 
twisting, jogging or walking long distances.  On examination, 
straight leg raising test was negative.  Range of motion in 
the lumbar spine was to 95 degrees of flexion, 30 degrees of 
extension and 30 degrees of rotation.  Lumbar spine X-rays 
were normal.  The diagnoses were chronic thoracolumbar back 
pain and myalgia.  

From November 1995 to September 1997, VA outpatient treatment 
records show numerous complaints of back pain.  Although most 
of these complaints were centered in the neck and upper back 
areas, in January 1997, mild tenderness in the lumbosacral 
spine was noted.  In April 1997, he complained of low back 
pain, although it was noted that X-rays had been normal and 
that he rose and walked without difficulty.  The assessment 
was chronic back pain.  In September 1997, he complained of 
low back pain radiating into the left lower extremity.  The 
spine was non-tender on examination, and flexion was noted to 
be essentially within normal limits.  The handwritten notes 
suggest there may have been spasms as well.  

In October 1997, a VA examination was conducted, which 
disclosed complaints of pain radiating into his left thigh 
and great toe, which was sharp in nature and occurred once a 
week, for one to two days.  He also complained of weakness in 
this left leg.  He stated that there were no precipitating 
factors.  He stated that he could not walk long distances, 
and prolonged sitting caused stiffness.  On examination, 
flexion of the lumbar spine was from 0 to 90 degrees, 
extension was from 0 to 20 degrees, right lateral flexion was 
from 0 to 30 degrees, left lateral flexion was from 0 to 14 
degrees, rotation was from 0 to 60 degrees, bilaterally.  He 
could heel and toe stand without difficulty.  His gait was 
within normal limits.  He had tenderness across his L4 
paraspinal muscles bilaterally.  He had no postural 
abnormalities.  Patellar and Achilles deep tendon reflexes 
were 2+.  Strength was 5/5 bilaterally in the lower 
extremities.  Sensory was intact to light touch.  X-rays were 
normal.  The assessment was chronic lumbar strain with a 
history of sciatica.  

According to a December 1997 outpatient treatment note, the 
veteran complained of chronic low back pan with radicular 
symptoms into the lower extremities.  On examination, he had 
no gross neurological deficits, but was to be scheduled for 
electromyographic and nerve conduction studies of the lower 
extremities.  He had been off work for three days, and could 
now return to work full time, although not at his regular 
duties.  

A VA examination was conducted in August 1998.  The veteran 
complained of low back pain, and pain, weakness, and 
stiffness in the left leg.  The frequency of his pain was 
increasing and was now daily.  Nothing precipitated or 
alleviated the pain.  Regarding his functional impairment 
during pain, he stated that he could barely move his back.  
He was working at the Post Office, but stated that he had to 
leave work occasionally due to back pain.  On examination, he 
had full range of motion in the back.  There was tenderness 
in the paraspinal muscles to palpation.  There were no 
spasms.  He had slightly positive straight leg raising at 60 
degrees on the left and slight weakness of dorsiflexor on the 
left at 4/5.  Achilles tendon reflexes were unable to be 
elicited on the left, compared with 1+ on the right.  Patella 
reflexes were 2+ bilaterally.  Sensory examination appeared 
decreased to light touch on the posterior calf, thigh and 
lateral aspect of the foot.  Studies were ordered to rule out 
an L5-S1 radiculopathy; otherwise he had a history of a 
lumbosacral sprain with complaints of sciatica.  

Nerve conduction studies, including electromyogram, in the 
left leg in January 1998 were normal, and there was no 
electrophysiological evidence of left lumbosacral 
radiculopathy.  Similarly, nerve conduction studies and 
electromyogram of the left lower extremity in August 1998 
were normal, and the impression was that there was no 
evidence of radiculopathy and/or neuropathy.  

An addendum prepared after review of the electrodiagnostic 
studies in March 1999 noted that the studies had been normal 
as to the left lower extremity, and that the prior 
examination had shown fairly normal range of motion with no 
evidence of radiculopathy.  The diagnosis of chronic lumbar 
spine sprain was felt to be appropriate.  A further addendum 
was provided in June 1999, which noted that the veteran had 
chronic lumbar spine sprain even though X-rays were negative.  
It was explained that lumbar spine sprain was a soft tissue 
injury, and it was felt that it was not a very severe problem 
at this time.  

Analysis

The veteran has been in receipt of a 10 percent rating 
throughout the appeal period.  For lumbosacral strain, the 
rating schedule provides that characteristic pain on motion 
warrants a 10 percent evaluation.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating is 
warranted.  Severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5295 (1999).  

The evidence shows that the veteran's lumbosacral strain or 
sprain has been manifested by complaints of low back pain, 
without more than mild objective pathology or abnormal 
findings, since his discharge from service.  Although there 
was an indication of spasm on one occasion, in September 
1997, the back was nontender and without limitation of 
flexion on that occasion, and the remainder of the medical 
evidence, both before and after that date, does not disclose 
muscle spasm, including on forward bending.  On occasion, 
tenderness to palpation has been present in the low back.  
However, subsequent to service, no significant limitation of 
motion has been demonstrated.  No osteoarthritic or other 
bony abnormalities have been identified.  Additionally, 
although an October 1997 examination reported right lateral 
flexion to 30 degrees, while left lateral flexion was to only 
14 degrees, indicating some unilateral loss of lateral spine 
motion, range of motion was described as normal on the August 
1998 VA examination, and no other record indicates unilateral 
loss of lateral motion.  Consequently, the disability picture 
does not more nearly approximate the criteria for a 20 
percent rating, and, accordingly, a question as to which of 
two evaluations to apply has not been presented.  38 C.F.R. 
§ 4.7 (1999).  

In addition, the remaining diagnostic codes pertaining to the 
back do not provide for separate ratings for the veteran's 
lumbosacral strain.  In this regard, only symptoms which are 
not "duplicative of or overlapping with the symptomatology" 
of the other condition warrants a separate rating.  See 
38 C.F.R. § 4.14 (1999), Esteban v. Brown, 6 Vet.App. 259, 
262 (1994).  Although the veteran has complained of radiation 
into the lower extremities, primarily on the left, 
electrodiagnostic studies in January 1998 and August 1998 
failed to confirm the presence of radiculopathy or 
neuropathy.  Hence, an evaluation under Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome, is not 
warranted.  Limitation of motion is contemplated by 
Diagnostic Code 5295; thus, a separate rating would be 
duplicative.  See 38 C.F.R. § 4.14 (1999).  There is no other 
potentially applicable diagnostic code which would provide 
for an increased evaluation, or for a separate rating.  See 
Esteban v. Brown, 6 Vet.App. 259, 262 (1994).  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (1999), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  When evaluating functional 
loss due to pain, the pain must be supported by "adequate 
pathology."  38 C.F.R. §§ 4.40, 4.45 (1999); Johnson v. 
Brown, 9 Vet. App. 7 (1996).  The slight weakness in the left 
leg, slightly positive straight leg raising tests, and absent 
ankle jerk demonstrated on the August 1998 examination were 
not supported by any objective evidence, on nerve conduction 
studies and electromyogram conducted in January 1998 and in 
August 1998, of radiculopathy or neuropathy.  Pain on motion 
has not been shown to cause any functional impairment beyond 
what is contemplated by the 10 percent rating currently in 
effect.  In this regard, although a December 1997 outpatient 
report indicated that the veteran had missed three days of 
work, and could not return to full duties, he was able to 
return to work full time.  His separation from the National 
Guard in 1995, although issued on the basis of physical 
disability, was due to his complaints of pain and the fact 
that he was not functioning to full capacity, but was not 
supported by pathology; in fact, it was noted on the 
examination report that there was no sign of pathology.  
Accordingly, an increased rating based on functional 
impairment is not warranted.  Further, the facts do not 
warrant an increased evaluation for any specific period of 
time during the appeal period.  See Fenderson.  

Preliminary review of the record reveals that the RO did not 
address referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

An evaluation in excess of 10 percent for lumbosacral strain 
is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals



 

